Citation Nr: 9901871	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residual nephrotic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his aunt


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The appellant served on active duty from February 1978 to 
February 1981.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


REMAND

Before addressing the underlying factual and evidentiary 
elements of this claim, the Board will first discuss a number 
of legal-procedural matters that are relevant to the 
appellants 1151 claim.  In the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), affd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), affd sub nom., Brown v. 
Gardner, 115 S.Ct. 552 (1994), the United States Supreme 
Court affirmed lower court rulings which held that 38 C.F.R. 
§ 3.358(c)(3) was invalid to the extent it precluded 
compensation under 38 U.S.C.A. § 1151 unless the additional 
disability resulted from an accident (an unforeseen, 
untoward event) or carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of 
indicated fault on the part of the [VA].  This subsection 
of 38 C.F.R. § 3.358 was found to be ultra vires by the 
Supreme Court because it added a fault standard where none 
existed in the statutory provision.  The Supreme Court 
concluded that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection (i.e., no fault) 
between the additional disability and the VA treatment (or 
lack thereof).

However, the Supreme Court indicated that the 38 U.S.C.A. 
§ 1151 could not be applied on a strictly no-fault basis: 
[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault.  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Courts decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended in March 1995.  The 
revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veterans representative.

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was amended by Congress with the passage of Public Law 104-
204, the VA and Housing and Urban Development, and 
Independent Agencies Appropriations Act of 1997, 110 Stat. 
2874, 2926 (Sept. 26, 1996).  Section 422(a) of that act 
amended 38 U.S.C.A. § 1151 to provide, in effect, that 
compensation on the basis of disability as a result of VA 
medical treatment would be payable only where disability was 
due to fault on the part of VA or an event not reasonably 
foreseeable.

However, the amended provisions of section 1151 are not for 
application in this case because the appellants claim was 
filed before October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. 
Reg. 31623 (1998).  Thus, the old version of section 1151 and 
the March 1995 amendments to 38 C.F.R. § 3.358 control the 
disposition of this appeal.  The Board notes that this case 
was adjudicated by the RO pursuant to the amended regulation; 
however, it is unclear whether the RO specifically applied 
the old version of section 1151 as this provision was not 
cited in any statement/supplement statement of the case.

In pertinent part, the version of 38 U.S.C.A. § 1151 (West 
1991) that existed at the time of the Gardner ruling provides 
that in the absence of a veterans own willful misconduct, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  Part 
of 38 C.F.R. § 3.358(c) that was not subject to the Gardner 
ruling, clause (1), provides that it is necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  (Emphasis 
added).  Moreover, as alluded to above, the revised section, 
(c)(3) of 38 C.F.R. § 3.358, provides an additional legal 
hurdle that must be overcome:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veterans 
representative.  Necessary 
consequences are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  (Emphasis 
added).

On remand, the RO is advised to readjudicate this claim 
according to the old version of 38 U.S.C.A. § 1151 and 
the revised 38 C.F.R. § 3.358, as of March 1995, that control 
the disposition of this case, as detailed above.

The pertinent facts in this case warrant some discussion.  At 
VA hospitalization admission in August 1992 the appellant 
complained of having had nausea, weakness, vomiting, fever, 
and chills for 2 weeks.  He had been on nonsteroidal anti-
inflammatory drugs (NSAID) for carpal tunnel syndrome (CTS) 
which included Tolectin and had taken medication for 
hypertension (HTN).  A renal scan revealed no obstruction but 
minimal decrease in glomerular filtration rate (GFR).  The 
discharge diagnoses included nephrotic syndrome of 
undetermined etiology, renal insufficiency secondary to 
nephrotic syndrome, and HTN.  

The appellant was transferred to another VA facility where he 
was hospitalized in August and September 1992.  He had 
bilateral lower extremity edema and flank pain.  He underwent 
a renal ultrasound and a renal biopsy.  The ultrasound 
revealed no hydronephrosis or gross abnormality.  A 
computerized tomographically guided percutaneous left renal 
biopsy revealed minimal change disease.  

During VA hospitalization in October 1992 for a hernia a 
history was noted of nephrotic syndrome induced by NSAID use 
and abuse.  

On VA nephrology examination in November 1992 it was reported 
that the appellant had taken medication for HTN for about 5 
years.  When he had had surgery for CTS in November 1991 
something was noted as to his kidney function, a blood test, 
or a urinalysis which led to his being placed on Lisinopril 
and, possibly, Verapamil.  He developed symptoms in August 
1992 which led to his hospitalization and while a renal 
biopsy had shown minimal change disease it was not known 
whether it revealed interstitial nephritis and it had been 
felt by his attending physician at that time that this was 
most likely secondary to NSAIDs.  He had been placed on large 
doses of Prednisone, which he still took.  He had no known 
allergies to medications other than possibly the NSAIDs.  
After examination the diagnoses included nephrotic syndrome, 
steroid responsive; HTN, probably benign essential and 
possibly currently aggravated by steroids; steroid induced 
diabetes mellitus, asymptomatic.  However, the results of the 
kidney biopsy were not available for review by the examiner.  
Based on these findings, the examiner noted the following:

Most commonly the nephrotic syndrome when secondary 
to [NSAIDs] is associated with a combination of 
interstitial inflammation and minimal changes of the 
glomerular basement membrane i.e. [sic] appearing 
normal on light microscopy but showing effacement and 
fusion of the epithelial cell foot processes on 
electron microscopy.  A picture of minimal change 
disease without interstitial inflammation would be 
considerably less characteristic of nephropathy 
frequently associated with [NSAIDs].

If the patients nephrotic syndrome indeed was 
secondary to the [NSAIDs] then with his good response 
to steroids, it could be expected that the 
nephropathy might well clear completely and not 
recur.  However, this is not an absolute given, and 
the patient's ultimate clinical course cannot be 
predicted at this time.

Minimal change disease  of unknown etiology  in the 
adult is somewhat less likely to respond to steroids 
and not recur.  The apparent good response to 
steroids in the patient is certainly encouraging, 
however as noted above long term prognosis cannot be 
predicted.

The examiner also noted that the appellant had HTN and 
appeared to have steroid induced diabetes.

VA outpatient treatment (VAOPT) records reveal that in 
December 1994 and July 1995 it was reported that the 
appellants nephrotic syndrome with minimal change disease 
was in remission.  An October 1996 progress note states that 
he had related a history of having had rheumatoid arthritis 
and osteoarthritis in his youth for which he had taken 
NSAIDs.  In March 1997 he reportedly had a history of 
rheumatoid arthritis as a child and also in that month there 
was a notation of a history of nephrotic syndrome secondary 
to NSAIDs.  In April 1997 the appellant stated that he had 
been told as a child that he had rheumatoid and 
osteoarthritis.  Also in April 1997 a renal ultrasound 
revealed no evidence of hydronephrosis and was interpreted as 
normal.  In May 1997 a VA physician noted that while the 
appellant might be a candidate for a parathyroidectomy, his 
parathyroidism was not felt to be related to his stable 
nephrotic syndrome.  Minimal change disease in remission was 
noted in December 1997 and stable renal function was noted in 
February 1998.  However, while in May 1998 it was reported 
that there was now no problem after the history of nephrotic 
syndrome, his dosage of Lasix was increased.  

On VA examination in February 1997 the appellant related that 
prior to developing nephrotic syndrome he had been given 
NSAIDs and medication for hypertension by the VA and after 
developing nephrotic syndrome he had been given Prednisone 
and later Lasix for control of fluid retention.  After an 
examination and review of the claim file, the examiner noted 
that in August 1996 a VA renal clinic had indicated that the 
appellants renal function was stable.  Also, a history of 
having had rheumatoid and osteoarthritis and as a child for 
which he had taken nonsteroidal analgesics was noted.  

In response to the question of whether the appellant had a 
kidney condition, the examiner reported that he had a 
diagnosis of nephrotic syndrome in remission with apparently 
minimal change.  As to whether there were any residuals it 
was stated that other than having a minimal change, nothing 
else could be found in the chart.  From the information 
related by the appellant and obtained from his chart, the 
minimal change was most likely caused by NSAIDs given over a 
long period of time and it was surmised that he had taken 
Prednisone as part of treatment for nephrotic syndrome.  The 
diagnosis was nephrotic syndrome, stable, minimal change.  

At the April 1998 RO hearing the appellant testified that 
prior to service he had been evaluated for possibly arthritis 
because of a family history of arthritic conditions but his 
family physician had stated he did not have arthritis but 
would some day develop arthritis.  The appellant had not 
taken NSAIDs prior to service but had first taken them when 
prescribed by VA in 1981 after injuring himself on a bicycle 
(pages 2 and 3 of that transcript).  In 1981 VA had 
prescribed Motrin and later that year (within the first post 
service year) had diagnosed HTN and given him medication for 
HTN (page 3).  HTN had been diagnosed during service but had 
not been treated because it was stress-related.  The 
appellant contested the adequacy of the February 1997 VA 
examination (page 5) and the histories recorded in clinical 
notes of his having taken NSAIDs as a child for preservice 
arthritis was incorrect (page 8).  His treating VA physicians 
had prescribed Lasix for treatment of kidney disease and not 
for treatment of hypertension (page 7).  

In the July 1998 supplemental statement of the case (SSOC) it 
was noted that Motrin was an over-the-counter drug and did 
not require a prescription.  In this regard, while it is true 
that at the present time Motrin does not require a 
prescription, when initially used it did require a 
prescription.  

The appellants service medical records reflect that his 
blood pressure on examination for service entrance was 132/86 
and in an adjunct report of a medical history questionnaire 
he reported having or having had high or low blood pressure 
but in a notation on that same report it was indicated that 
he had [n]o PH [personal history] of increased or 
decreased blood pressure.  It was also noted that he had been 
treated prior to service for a broken leg by Dr. Benafield in 
Gulfport, Mississippi.  In October 1979 his blood pressure 
was 130/98 and in December 1979 his blood pressure was 
120/98.  He had borderline diastolic blood pressure readings 
of 90 in March and April 1980.  

A VAOPT record of August 1981 reflects that the appellant 
sought VA treatment after sustaining injuries of his left 
arm, left shoulder, and left side of his chest while riding a 
bicycle.  His blood pressure was 120/80.  There is no 
indication that medication of any kind was prescribed.  It 
was indicated that no further outpatient treatment was 
required.  

On file is information that indicates that VAOPT records only 
for the year 1981 were sought.  Otherwise, the earliest VA 
clinical records on file do not antedate 1992.  

The Board must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal.  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
This is to include issues raised in all documents or oral 
testimony submitted prior to the [Board] decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  See also Caffery v. 
Brown, 6 Vet. App. 377, 382 (1994), Fanning v. Brown, 4 Vet. 
App. 225, 228-29 (1993), and Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994).  

Accordingly, it appears from the record that the appellant is 
seeking service connection for hypertension claimed either as 
incurred during active service or as having manifested to a 
compensable degree within the first postservice year.  As to 
this, it is widely understood that hypertension can adversely 
impact upon renal function.  In this case it is impaired 
renal function which is claimed to be due to the use of 
NSAIDs prescribed by VA.  Accordingly, these issues are 
deemed to be inextricably intertwined.  

Thus, it is necessary to obtain the VAOPT records from 1981 
until 1992, if available.  Also, preservice private clinical 
records of Dr. Benafield may help to resolve the matter of 
whether the appellant took NSAIDs prior to service (which may 
have contributed to a post service development of kidney 
disease).

Moreover, it should be clarified whether the appellant is 
also seeking to claim disability compensation under 38 
U.S.C.A. § 1151 (West 1991) for diabetes also allegedly due 
to NSAIDs.

Additionally, the appellants treating VA physician should 
also be requested to respond to the same questions posed to 
the February 1997 VA examiner inasmuch as the appellant 
testified that since military discharge he has received only 
VA treatment (page 8).

Finally, the RO should ensure that The American Legions 
national service officer is allowed to review the record on 
appeal and present written argument on behalf of the 
appellant should any benefit be denied the appellant upon 
readjudication of this case.  See M21-1, Part IV, Subchapter 
VIII, 8.30-33 (Aug. 1996).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant and request 
that he clarify whether he is claiming entitlement to 
disability compensation under the provisions of 
38 U.S.C.A. § 1151 for diabetes, claim as due to NSAIDs 
prescribed by VA.  

2.  The RO should request that the appellant provide 
the current address for obtaining all preservice 
private clinical records of Dr. Benafield in Gulfport, 
Mississippi and he should be requested to execute and 
return the necessary authorization form for the release 
of all records of that physician to VA.  Then, the RO 
should attempt to obtain all such records which, if 
obtained, should be associated with the claims file.  

3.  The RO should obtain all VAOPT records of the 
appellant from Biloxi, Mississippi, following his 
discharge from military service until 1992.  

4.  Then, the RO should arrange to have the appellants 
claim file reviewed by his treating VA physician(s) (as 
indicated at page 7 of the transcript) who should be 
requested to respond to the same questions posed to the 
VA examiner in February 1997.  Specifically, does the 
appellant now have kidney disease?  Is there any 
residual disability from past or current kidney 
pathology?  Was any past or current kidney disability 
caused by medication prescribed by VA, specifically 
NSAIDs properly administered with the express or 
implied consent of the appellant, as shown by the 
medical evidence of record, and if so, was such 
disability a necessary consequence of the use of 
NSAIDs?

If necessary, the appellant should be examined and if 
examined all objective findings and all subjective 
complaints should be legibly recorded.  All indicated 
tests and studies should be performed.  All findings 
should be reported.

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the appellant.

The examiner should explain the rationale for any 
opinion and it would be helpful if the examiner would 
support his or her opinion with references to the 
medical records, clinical findings, or appropriate 
medical literature.

5.  If the appellant fails to report for a scheduled 
VA examination, the RO should inform him of the 
requirements of 38 C.F.R. § 3.655 (1998), and give 
him an opportunity to explain any good cause he may 
have for missing the examination. 

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all of 
the foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to the 
examination reports.  If the examination reports do 
not include fully detailed descriptions of pathology 
and all test reports, special studies or adequate 
responses to the specific opinions requested, the 
reports must be returned for corrective action.  38 
C.F.R. § 4.2 (1998) (if the [examination] report 
does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes.).  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

7.  Following completion of the above development, the 
RO should readjudicate the appellants 1151 claim now 
in appellate status as directed by this REMAND, set 
forth above.

The RO should also adjudicate the claim for service 
connection for hypertension.

If the appellant is claiming disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for 
diabetes, that claim should also be adjudicated.  If 
that claim is being presented, the RO should consider 
the propriety of obtaining all necessary medical 
evidence for adjudication, e.g., obtaining a medical 
diagnosis or opinion as to the etiology of any 
diabetes.

8.  If any determination remains adverse to the appellant 
as to the claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residual nephrotic 
syndrome, he and his representative should be furnished a 
supplemental statement of the case (SSOC) in accordance 
with 38 U.S.C.A. § 7105 (West 1991), which includes a 
summary of additional evidence submitted, any additional 
applicable laws and regulations, and the reasons and bases 
for the decision reached.  Further, if the appeal remains 
denied, the appellants representative should be provided 
the opportunity to prepare written argument on behalf of 
the appellant pursuant to established appellate procedures 
under M21-1, Part IV, Subchapter VIII,  8.30-33.
If any new claim is denied, i.e., disability 
compensation under the provisions of 38 U.S.C.A. § 1151 
for diabetes, or entitlement to service connection for 
hypertension, the appellant and his representative 
should be, and hereby are, informed that to initiate 
and appeal as to any such denial an NOD must be filed 
and that, after the issuance of an SOC or SSOC 
addressing either or both issues, an appeal must be 
perfected by the filing of a substantive appeal.

While 38 C.F.R. § 19.38 (1998) provides that remanded 
cases will not be closed for failure to respond to an 
SSOC, this regulation presupposes that the Board has 
jurisdiction of the claim.  Indeed, 38 C.F.R. 
§ 20.302(c) (1998) states that [p]rovided a 
Substantive Appeal has been timely filed in accordance 
with paragraph (b) of this section, the response to [an 
SSOC] is optional and is not required for the 
perfection of an appeal, unless the [SSOC] covers 
issues that were not included in the original [SOC].

Here, the only issue addressed in the original August 
1997 SOC was entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for residual 
nephrotic syndrome.

9.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
representative may submit additional evidence and argument 
on the questions at issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the appellant until he receives 
further notice.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
